Citation Nr: 1743918	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  08-15 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 40 percent for the residuals of an injury to the lower trunk of the right brachial plexus, associated with aortic arch replacement surgery.

2.  Entitlement to special monthly pension based on being housebound or the need for regular aid and attendance for the Veteran's spouse. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1961 to August 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007 and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The June 2007 rating action granted service connection for the injury to the right lower trunk of the right brachial plexus and assigned a 20 percent disability evaluation, and the June 2013 rating action denied entitlement to aid and attendance for the Veteran's spouse.  

The increased rating claim was remanded by the Board in December 2012 for further development.  In an April 2013 rating decision, the Appeals Management Center granted an increase in the initial evaluation from 20 to 40 percent.  As the Veteran has not been granted the maximum benefit allowed for the entire appeal period, the claim remains active on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  This issue was subsequently returned to the Board.  Nevertheless, the issue was returned to the agency of original jurisdiction (AOJ) via a Board Remand in September 2015  The issue has once again been returned to the Board for further evaluation  

Regrettably the Board must remand the claim involving both issues now on appeal to the AOJ. VA will notify the Veteran if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


REMAND

The Board regrets the additional delay, but for reasons explained immediately below, the Board again finds that that further development is necessary, and the Veteran's claim must again be remanded.  Further, a remand is necessary to ensure compliance with the Board's prior remand instructions and to ensure that due process requirements have been met.  See Stegall v. West, 11 Vet. App. 268 (1998).??

In the most recent Remand by the Board, the Board requested that the Social Security Administration (SSA) be contacted and any records of the Veteran be obtained and included in the claims file for review.  The record indicates that SSA was contacted and the Veteran's records were requested.  However, SSA responded negatively noting that all of the Veteran's medical records that it may have had were subsequently destroyed.  As such, the Board finds that this portion of the Remand instructions have been abided thereby.  

In the December 2012 remand, the Board instructed the AOJ to obtain the Veteran's outstanding VA treatment records, and then afford the Veteran a new VA examination to determine the severity of his lower trunk of the right brachial plexus injury.  In February 2013, a VA examiner reviewed the evidentiary record and completed a VA examination report, but did not examine the Veteran, stating that the existing medical evidence provided sufficient information on which to prepare the report, and that an in-person or tele-health examination would likely provide no additional relevant evidence.  It was noted in that same February 2013 report, the VA examiner cited to the results of a VA examination performed in March 2012.  However, the Board noted that the full March 2012 VA examination report was not associated with the evidentiary record.  Although the Board requested that this report be obtained and published, there is no indication that this was accomplished.  

Additionally, as noted, the Board Remanded the claim in September 2015.  A review of all of the Veteran's electronic VA records reveals that following that Remand, a supplemental statement of the case (SSOC) has not been issued.  That is, between September 2015 to the present, there are no SSOCs issued even though the Veteran underwent three different examinations of his service-connected disorder and the AOJ apparently denied his claim for an increased evaluation.  Pursuant to 38 C.F.R. § 19.31 (b) and (c), once additional information was obtained and reviewed by the AOJ, the AOJ needed to furnish to the appellant and his representative a new SSOC.  This was not accomplished, and as such, the claim must be returned to the AOJ for further procedural development.  

The Board acknowledges that the Veteran's claim has been in adjudicative status for many years and that it has been twice remanded.  However, in order to provide a full and fair adjudication of the claim, the case must once again be returned to the AOJ for action.  The United States Court of Appeals for Veterans Claims, hereinafter the Court, has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268 (1998), violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Yet, in this instance, the Board finds that the Remand instructions have not been complied therewith.  Hence, in conjunction with the Court's dictates found in Stegall and D'Aries, this issue is again returned to the AOJ so that the needed records may be obtained and included in the claims folder for review. ??

With respect to the issue involving aid and attendance, the record reveals that the last time a VA Aid and Attendance Examination was accomplished with respect to the Veteran's spouse was more than four years ago.  Such an examination will be accomplished so that the VA will have medical evidence concerning whether the Veteran's spouse needs or requires the assistance of another (aid and attendance) in the performance of activities of daily life.  Added to this is the fact that the record is nearly devoid of additional medical information concerning whether the spouse is housebound.  Because there is insufficient information to determine whether aid and attendance should be awarded, it is the determination of the Board that the claim should be returned to the AOJ so that an examination may be accomplished.  Such an action will ensure that the VA has completed its duty to assist the Veteran and it will also allow the VA to obtain medical information which may be used to address the assertions made by the Veteran.

The action identified herein is consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  However, identification of specific action requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Accordingly, further appellate consideration will be deferred and the case is REMANDED to the AOJ for the following development:

1.  The AOJ should contact the Veteran and request that he identify all sources of health care treatment received since January 2006 with respect to the injury of the right brachial plexus and all health care treatment records of his wife since January 2013, and to furnish signed authorizations for release to the VA for private medical records in connection with each non-VA source identified, to include any possible correctional facility medical records, for which all relevant records are not already in the claims folder.  The AOJ should then request those records to include all outstanding relevant VA examination reports, including from March 2012.  If requests for any treatment records are not successful, the AOJ should inform the Veteran of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  See 38 C.F.R. § 3.159 (e) (2016). ??

2.  Only after all of the Veteran's medical records, including all previous examination reports, have been obtained and included in the claims file, the Veteran should be afforded an in-person VA examination with an appropriate neurologist to determine the current severity and manifestations of his injury to the lower trunk of the right brachial plexus. The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.??

After reviewing the record, interviewing the Veteran, and performing all necessary tests and studies, the examiner is asked to ascertain the severity and all current manifestations of the Veteran's injury to the lower trunk of the right brachial plexus.  The examiner is asked to delineate all of the residuals of the injury to the lower trunk of the right brachial plexus, to include the nerves affected and the areas of the right upper extremity affected (i.e., the shoulder, arm, wrist, and/or hand).  The examiner should indicate whether there is neuritis, neuralgia, or paralysis of any right upper extremity area due to the injury to the lower trunk of the right brachial plexus.  The examiner must also indicate whether the severity of any neuritis, neuralgia, or paralysis is mild, moderate, severe, and/or complete.  The examiner should also address any deformity of the Veteran's right upper extremity and whether the evidence of record since December 2009 confirms any deformity of the right upper extremity.  See, e.g., December 2009 VA primary care note (noting a deformed right hand).  The examiner should also address the contention that the Veteran's grasp in his right hand is so weak as to constitute a loss of use of the hand.  The complete rationale for all opinions should be set forth. 

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

3.  Only after all of the Veteran's spouse's medical records have been obtained and included in the claims folder for review, the AOJ should then schedule the spouse for an appropriate examination to determine her need for special monthly compensation based on the need for regular aid and attendance or on being housebound.  The examiner should be given a copy of this remand and he/she should be requested to review the spouse's medical history and state that this has been accomplished.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The purpose of the examination is to determine housebound status or the need for regular aid and attendance.  Each of the spouse's diagnosed disorders, disabilities, and conditions should be evaluated, and the examiner is asked to describe the nature of the disabilities and the effect of her disabilities on her ability to perform daily functions.  Specifically, is the spouse unable to dress or undress herself and keep herself ordinarily clean and presentable?  Does she require frequent adjustment of any special prosthetic or orthopedic appliances that cannot be done without aid?  Is she unable to feed herself through loss of coordination of upper extremities or through extreme weakness, or unable to attend to the wants of nature?  Does she have incapacity, physical or mental, that requires care or assistance on a regular basis to protect her from hazards or dangers incident to her daily environment?  Does she have any disability that requires that she remain in bed?  Is she substantially confined to her dwelling and the immediate premises, and if so, it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout her lifetime?

When the examiner makes his or her determination with respect to the above questions, the examiner should specify which disability(ies) or a combination thereof that would cause the Veteran's spouse to be housebound or to depend on another for regular aid and attendance.  The examiner must provide a report including complete rationales for all opinions and conclusions reached.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the condition(s) at issue, such testing or examination is to be accomplished prior to completion of the examination report.

4.  The Veteran and his spouse must be advised of the importance of reporting to any scheduled VA examinations and of the possible adverse consequences, to include the denial of the claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2016).  A copy of the notification letter sent to the Veteran and his spouse advising them of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  A copy of the notification letter should also be sent to the Veteran's local accredited representative.  If either fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

5.  After the above development has been completed, the AOJ should adjudicate the claim. If the benefit sought remains denied, the AOJ must provide the Veteran and his representative with a supplemental statement of the case that covers the time period extending from the Board's Remand of September 2015 to the present.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues on appeal.  An appropriate period of time should be allowed for response and, thereafter, the case should be returned to the Board, if in order. 

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified. 

The purpose of the examinations requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Again, the Veteran and his wife are hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2016) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal has been advanced on the Board's docket in accordance with 38 C.F.R. § 20.900 (c).  Expedited handling is requested.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




